office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b04 jclark postn-126220-08 uilc date date to janis l suchyta cdp policy analyst appeals tax policy and procedure from joseph w clark senior technician reviewer branch procedure administration subject inputting transaction codes for returned cdp lien notices this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 is the service required to retain the envelopes containing collection_due_process cdp notices returned to the service when the u s postal service usps is unable to effectuate delivery can appeals rely on entries recorded in its computer system to conclude that a mailed cdp_notice was undeliverable unclaimed or refused by the taxpayer conclusion sec_1 neither the code nor implementing regulations require the service to retain the returned cdp notices and envelopes in which they are contained it will be to the service’s advantage to retain these envelopes for cases where the service is unable to secure a copy of a certified mail list because the envelope will disclose the address to which the cdp_notice was actually sent and will bear a bar scan code and identification_number showing that the item was sent by certified mail when needed postn-126220-08 this will assist the service in proving that it mailed the notice to the taxpayer’s last_known_address it is unlikely that the courts will find an abuse_of_discretion if the service relies on transcript entries to determine that the usps could not make delivery of a cdp_notice to the taxpayer and the reason for non-delivery facts the service mails cdp lien notices a k a letter to taxpayers in envelopes containing clear plastic windows through which the address printed on the notice is visible because the service is a bulk mailer it does not use the green and white certified mail form and sticker ps form available to an individual customer of the usps when sending cdp lien notices to taxpayers by certified mail rather the service’s automated lien system als generates a certified mail number which is placed onto a green and white envelope the service mails the cdp lien notice to the taxpayer’s last_known_address shown in the service’s records when the service sends a cdp lien notice by registered mail it manually prepares a list of taxpayers and assigns a registered mail number to each the list of registered mail recipients is thereafter date-stamped by the usps and returned to the service’s centralized lien unite clu if the usps is unable to deliver the cdp lien notice it stamps the envelope with the word unclaimed refused or undeliverable the usps then returns the envelope and enclosed cdp lien notice to the clu under present procedures cdp lien notices returned to the clu are forwarded to the individual from collection who requested that the notice_of_federal_tax_lien nftl be filed it is then collection’s responsibility to update the integrated data retrieval system idrs with the appropriate action code falling under miscellaneous transaction code tc reflecting the reason for the usps’s non-delivery of the cdp_notice the service retains the returned envelopes and cdp notices both for proposed levies and nftl filings because its computer system does not have the capability to document the specific reasons the notices were returned by the usps the service recently added separate action codes to idrs that enable it to document and retain the specific reason given by the usps for the non-delivery of the cdp lien notices the service is presently considering whether to stop retaining cdp lien notices returned by the usps the reasons for this are the employees who receive the returned cdp lien notices from the clu typically are no longer in possession of the case files making it burdensome to associate the notices with such files and idrs now has specific action codes that enable the service to document the reason asserted by the usps for non-delivery of a cdp lien notice the service generates and mails cdp lien notices and the notices of federal_tax_lien nftl from a single location if the usps returns a cdp lien notice because it was unable to deliver the notice the postn-126220-08 law and analysis sec_6320 requires the service to notify a taxpayer of the filing of a nftl and of his right to request a cdp hearing not more than five business days following the filing of the notice the notice required by this section must be given to the taxpayer in person left at his dwelling or usual place of business or sent by certified or registered mail to taxpayer’s last_known_address sec_301_6320-1 if the taxpayer makes a timely cdp hearing request he is entitled to a hearing during which the service must obtain verification that the legal and procedural requirements related to the collection of the tax have been met and allow the taxpayer in appropriate situations to raise any issue relevant to the unpaid tax including spousal defenses the appropriateness of the filing of the nftl and offers of collection alternatives sec_6320 sec_301_6320-1 neither the code nor implementing regulations require the service to retain cdp notices or the envelopes in which they are contained when returned by the usps marked refused unclaimed or undeliverable nonetheless the retention of these returned notices may be critical if the taxpayer contests whether the service sent him a cdp_notice and the service is required to prove that it complied with code sec_6320 by mailing the cdp_notice by certified or registered mail to the taxpayer’s last_known_address when the service takes the position that the taxpayer’s written cdp hearing request was untimely the taxpayer may request that the service provide him with an equivalent_hearing followed by issuance of a decision letter sec_301_6320-1 if the taxpayer nonetheless alleges that he had no opportunity to make a timely request for a cdp hearing because he never received notice the burden will be placed on the notice is unclaimed or the taxpayer refused delivery the envelope and notice are returned to the person who initiated the nftl filing offer specialists revenue officers and other service personnel who initiate nftl filings have indicated that it is burdensome to associate returned envelopes containing cdp lien notices with administrative files primarily because of the delay associated with their receipt of the notices typically when a case is closed the administrative is file sent to the federal record center the official who initiated the filing of the nftl ends up in possession of a returned envelope containing the cdp lien notice while the related administrative file may no longer be in his possession by contrast a cdp levy notice sent by a revenue_officer is not mailed from a central location and therefore when such notice is returned to the service by the usps the revenue_officer can readily associate it with the administrative file because your question centers on cdp lien notice procedures this memorandum focuses on the procedures used to generate these notices the discussion and reasoning below however also applies to cdp levy notices letter or lt11 sec_6330 requires a mailed cdp levy notice to be sent by certified or registered mail return receipt requested while sec_6320 contains no return receipt requirement for cdp lien notices postn-126220-08 service to show that the cdp_notice was mailed to the taxpayer’s last_known_address by certified or registered mail 123_tc_1 buffano v commissioner t c memo in orum the issue before the court was whether the service mailed a cdp levy notice to the taxpayer’s last_known_address by certified or registered mail the service did not introduce into the record a copy of the cdp_notice presumably because it was not retained the record before the court however included a form_4340 for the relevant tax_year showing the date on which the cdp_notice was issued and that a return receipt was signed a few days later a certified mail list usps form reflecting issuance of a cdp_notice and bearing the same date as the one shown on the and the parties’ stipulation that the taxpayer filed a tax_return before the date the service allegedly sent the cdp_notice and the taxpayer’s signed collection information statement for wage earners and self-employed individuals form 433-a indicating that the taxpayer lived at the same address his entire life the court found that the address used to send the cdp_notice was the taxpayer’s last_known_address and consequently dismissed the case for lack of jurisdiction because no notice_of_determination was issued by contrast if the taxpayer alleges that he never received a cdp_notice and the service cannot prove that it mailed the notice by certified or registered mail the court will dismiss the case for lack of jurisdiction on the basis that the cdp_notice was invalid buffano supra graham v commissioner t c memo schwengel v commissioner no 13979-06l unreported schwengel supra illustrates how inadequate proof of the existence and mailing of a cdp_notice will result in the court finding the service’s notice invalid there the service provided the taxpayer an equivalent_hearing respecting a proposed levy because the written cdp hearing request was untimely the taxpayer argued that the service did not prove either the existence or mailing of a cdp levy notice to his last_known_address the service acknowledged that it followed the policy of not retaining copies of cdp notices mailed to taxpayers but argued that it furnished proof of mailing the cdp_notice to the taxpayer’s last_known_address to do so the service introduced the declaration of an employee and attached to it a printout from the service’s cdp certified mail website and an email message from the usps the printout showed the taxpayer’s name three certified mailings associated with the taxpayer’s identification_number a certified mail number and the date the service allegedly sent the cdp_notice plus an address the tax form type and the taxable_period the email referenced a certified mail identification_number and stated that the attempted delivery of the certified mail on was twice refused pincite p m and pm the schwengel court found based on the record it was not clear that the service prepared and mailed a cdp_notice to the taxpayer’s last_known_address given that the service failed to retain a copy of the document required by code sec_6330 the court could not conclude that any cdp_notice which may have been sent contained postn-126220-08 the information required by sec_6330 and it did not appear that the service employee who made the declaration actually prepared or mailed the cdp_notice accordingly the court dismissed the case for lack of jurisdiction on the basis of an invalid cdp_notice in instances when the service is unable to secure a date-stamped certified mail list showing that the service sent a cdp_notice to a particular address it will make it very difficult for the service to persuade the court that the service complied with code sec_6320 or sec_6330 by mailing the notice to the last_known_address schwengel supra buffano supra the form_4340 presently contains no entry for the sending of a cdp lien notice and it does not include address information pertaining to the taxpayer additionally the idrs action codes signifying that a cdp lien notice was not delivered by the usps because it was refused unclaimed or undeliverable presently do not carry over to a transcript the form_4340 is the principal transcript used in deficiency and collection cases and the courts have come to accept these certificates as accurate portrayals of the taxpayers’ liabilities in the service’s records as well as presumptive evidence that the tax has been validly assessed maynard v commissioner fed appx 9th cir 8_f3d_1169 7th cir united_states v wall u s dist lexis d n j absent evidence to the contrary the is also evidence of the proper issuance of the service’s notices orum supra however the which includes code entries input by the service creates only a presumption that the facts contained in it accurately portray what transpired in the case even if the included the idrs action codes specifying the reason the usps was unable to deliver a cdp lien notice retention of the returned envelope would be essential if the taxpayer disputes the service’s entries on the for example assume that the service received a returned envelope and the enclosed letter stamped refused by the usps under the proposed procedure the service would enter a tc action code to reflect in idrs that the cdp lien notice was refused and discard the envelope in the area of deficiency notices the courts have held that a taxpayer may not defeat actual notice of the notice_of_deficiency by refusing the actual notice_of_deficiency even if it was not mailed to the taxpayer’s last_known_address sloan v commissioner u s dist lexi sec_6151 s d n y summary_judgment denied to taxpayer where address used to send deficiency_notice contained error but fact finder could conclude returned notice stamped unclaimed by usps showed deliberate failure to pick up certified mail 535_fsupp_481 w d pa documents from post office demonstrated that taxpayers failed to claim certified the contains a dated entry showing the mailing date of a cdp levy notice but does not have a similar indication for a cdp lien notice the service created tc action code within idrs to signify the sending of cdp lien notices and it is our understanding that eventually the date of mailing of a cdp lien notice will be shown on a postn-126220-08 mail containing deficiency_notice patmon young professional corp v commissioner t c memo envelope containing deficiency_notice delivered to taxpayer’s post office box was purposefully unclaimed and refused by addressee if the taxpayer asserts that he never received the cdp lien notice and disputes that he refused delivery of such notice the service will be required to prove such refusal a court would be more likely to find in the service’s favor if the record included the envelope stamped refused by the usps introducing only the service’s transcript with an entry stating that the usps could not deliver the notice because it was refused will be insufficient proof by retaining the envelope and enclosed cdp_notice returned by the usps the service will be able to present substantial proof that the notice was sent by certified mail to the taxpayer’s last_known_address cf 635_f2d_701 8th cir where record included returned envelope marked unclaimed and usps form bearing date notice of certified mail was left at taxpayer’s address service proved deficiency_notice was sent to taxpayer’s last_known_address 360_f2d_560 8th cir district_director fully complied with mailing requirement for deficiency_notice where it was sent by certified mail to taxpayer’s home usps employee unsuccessfully attempted to deliver it and thereafter certified letter was stamped unclaimed and returned to service 903_fsupp_282 d conn record adequately demonstrated deficiency_notice sent to taxpayer by certified mail but see 958_f2d_53 4th cir service did not exercise due diligence in ascertaining taxpayers’ last_known_address where taxpayers filed change_of address form with usps before deficiency_notice mailed even though usps mistakenly stamped envelope containing deficiency_notice unclaimed before returning it to service we recommend that appeals weigh the administrative burden associated with continuing to retain returned cdp notices against the potential resources that will be required for cdp cases where the service discards the evidence ie the envelope and notice returned by the usps that proves mailing to the last_known_address if the service cannot prove that it complied with the mailing requirements of sec_6320 or sec_6330 respecting cdp notices the courts will hold the notices invalid this will require the service to issue a new cdp_notice and offer the taxpayer a new hearing case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- it is our understanding that beginning date the service began to retain scanned images of the cdp notices mailed to taxpayers while such documents provide proof of the address to which the notices were sent these may not bear markings eg bar scan and certified mail number showing that the notice was sent by certified or registered mail postn-126220-08 --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
